Title: To James Madison from Jonathan Williams, 17 November 1811
From: Williams, Jonathan
To: Madison, James


Sir
Fredrick town Novr 17. 1811
Perceiving by your Message at the opening of the present Session of Congress that you entertain the same favourable Sentiments relative to military Seminaries, which you expressed to me last February, I feel emboldened to transmit a Copy of the form of a Bill drawn in consequence of a Council of Field Officers of my Corps, which I called for the purpose. The Bill, except in one Section, is formed from that which passed the Senate last February varying only as the aspect of the times seems to justify. This Section, which authorizes the President to establish two practical Schools, was made to meet your Ideas on the subject; it was apprehended that the Establishment of three separate Seminaries, would, in the present state of the public mind on military subjects, appear extravagant; while on this plan no one can deny the necessity of practical military institutions whose sentiments are favourable to a theoretical one. I should have prefered a personal interview on this subject; but the Bill being already before the Senate, and my duties here being too indefinite to enable me to judge of their termination, I am apprehensive that a further delay would cause the application to be too late. Permit me to observe that if the Bill should have passed the Senate, I would not wish that any proposition from me should occasion a return of it from the House of Representatives; for I deem it more essential to the public Interest that the Law should be made in a limited degree, than that it should be endangered by too much discussion. I have the honour to be with the highest Respect Sir Your devoted & faithful Servant
Jona Williams
